Citation Nr: 0005269	
Decision Date: 02/29/00    Archive Date: 03/07/00

DOCKET NO.  97-28 864A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased disability for major depressive 
disorder with psychotic features (formerly classified as 
schizophrenia), currently rated as 70 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Bernie Gallagher, Counsel


INTRODUCTION

The appellant had active service from  December 1970 to 
February 1972.  

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal as a result of rating decisions by the 
Department of Veterans Affairs (VA) regional office (RO) in 
St. Petersburg, Florida.  A rating decision in February 1997 
granted the veteran a temporary 100 percent rating under 
38 C.F.R. § 4.29 from October 19, 1996 through November 30, 
1996, and restored the former 30 percent evaluation as of 
December 1, 1996.

This case was remanded by the Board in July 1999 for further 
development.  Subsequently, in a rating action in August 
1999, the RO granted the veteran a 70 percent rating for 
major depressive disorder with psychotic features, from 
December 1, 1996.  

In the informal hearing presentation, the representative 
requested a grant of a total rating by reason of individual 
unemployability if the evidence was insufficient for a 100 
percent schedular rating.  The Board notes, however, that in 
the August 1999 rating decision (and the supplemental 
statement of the case of August 1999), the RO noted that the 
veteran could file a claim for individual unemployability if 
he decided to terminate his employment for medical reasons.  
He was also advised that this was a separate claim.  He has 
not done so.  The RO is requested to respond to the 
representative's request. 

  
FINDINGS OF FACT

1.  The veteran's major depressive disorder with psychotic 
features is manifested by depressed mood, paranoid thinking, 
history of auditory hallucinations, frequent angry outbursts 
and concrete thinking.

2.  The veteran's major depressive disorder with psychotic 
features does not result in more than severe impairment of 
social and industrial adaptability or more than occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood. 


CONCLUSION OF LAW

The criteria for a rating in excess of 70 percent major 
depressive disorder with psychotic features have not been 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.132, 
Diagnostic Code 9204 (1996); 38 C.F.R. § 4.7, 4.130, 
Diagnostic Code 9434 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual background.

Service connection was established for schizophrenia, with 
ratings of 30 and 50 percent from 1972.  A 30 percent rating 
was in effect from 1984.  Manifestations of schizophrenia 
included depression, mistrust of others and poor impulse 
control.

The veteran had a period of VA hospitalization from October 
19, 1996 to November 12, 1996.  He was admitted after trying 
to drive his car off the road, with his wife and daughter in 
the car.  He had lost three jobs due to fights with his 
supervisor.  He was on probation for assaulting his wife in 
July of 1996.  He had noted an increase in paranoid ideation.  
During the hospitalization, he was treated with medication 
and remained cooperative with peers and the staff.  He was 
involved with individual and group therapy, and the special 
high intensity treatment program.  Due to his chief complaint 
on admission, he had been working in group in order to reduce 
his anger, rage, and paranoia.  At no time during his 
hospitalization, did he reveal any evidence of auditory, 
visual, or tactile hallucinations.  His anger and rage had 
subsided.  He requested a three day pass in order to reassure 
his wife.  

At the time of discharge, the veteran was oriented and his 
mood and affect were congruent.  There was no suicidal or 
assaultive ideation or intent.  He denied auditory, visual, 
as well as tactile hallucinations.  Nightmares had 
disappeared and he revealed no evidence of delusions.  His 
paranoia had subsided.  Insight was present.  Judgment was 
intact.  He had the capacity to request discharge and he was 
responsible for his actions and behavior.  Because of his 
explosive behavior at work, he felt he would take several 
months before e he was able to return to his job.  The 
diagnosis was depressive disorder, treated and improved.  The 
GAF score was 50 on admission and 60 at discharge.

The veteran filed a claim for an increased rating for his 
psychiatric disorder on October 31, 1996, during the above 
period of hospitalization..

In an addendum, dated in November 1996, it was reported that 
the veteran's wife did not think he was ready to return to 
her home.  However, the veteran wished to be discharged from 
the hospital, and decided to live with his brother-in-law 
until he and his wife were in agreement as to his returning 
home.   

In February 1997, A VA psychologist reported that the veteran 
was under outpatient care at a VA mental health clinic and 
was unable to work because of his psychiatric condition.

The veteran had a VA mental disorder examination in April 
1997.  He complained of significant problems with depression 
and sleep.  His mind thought of horrible things such as 
killing and dying.  He reported a poor appetite and weight 
loss.  He stated that he was depressed most of the day for 
the past year and reported that he had crying spells even 
when watching cartoons.  He thought about death frequently 
but denied any intent.  He reported anhedonia.  He just 
stayed home these days.  He liked to sleep throughout the day 
because he did not have to interact with his two year old 
daughter or anyone else.  He felt worthless and that people 
were against him.  He described being irritable and angry 
frequently, and admitted he was on probation for a domestic 
violence charge.  He had lost his last job after hitting the 
supervisor.  He reported a great deal of difficulty getting 
along with people.  He denied auditory hallucinations and 
ideas of reference or any manic spells.  He reported that he 
went off over very minor things.  He was currently being 
followed in the VA mental health clinic.

The veteran was currently married to his fourth wife for 
three years and they had a two year old daughter.  He claimed 
three other children.  He had a strained relationship with 
his wife.  She expressed a great deal of frustration with her 
husband and stated he needed help to make his medical 
appointments.  She feared he would lose his job.  He had hit 
his wife and children and was charged with domestic violence 
in 1996.  He had no friends and enjoyed nothing.  

On mental status evaluation, the veteran was initially 
irritable, but calmed down and became cooperative.  He was 
casually dressed and had an unkempt beard.  His affect was 
constricted and congruent with his irritable mood.  His 
speech was coherent, logical, and goal directed.   There were 
no flights of ideas or pressure.  His attention and 
concentration were intact.  His memory was fair.  He denied 
current suicidal or homicidal ideations, intent, or plan.  He 
denied auditory, visual, or tactile hallucinations, 
delusions, or paranoia.

The impression was that the veteran did not meet the criteria 
for schizophrenia under DSM IV criteria at this time, and he 
denied symptoms of schizophrenia in the past.  He did have 
significant problems with depression, as well as an 
intermittent explosive disorder.  He met the criteria for 
major depressive disorder, and intermittent explosive 
disorder based on DSM IV criteria.  It was also felt that he 
had AXIS II character pathology which contributed to his 
significant difficulty with interpersonal relationships and 
difficulty with occupational functioning.  Although he held 
one job for nine years, he had a great deal of difficulty on 
the job and particularly getting along with other people.  He 
had a great deal of difficulty in his marriage and had been 
married four times.  He was quite isolated from other people 
and had no friends or interests at this time.  The diagnoses 
were major depressive disorder without psychotic features, 
and intermittent explosive disorder.  Axis IV stressors were 
interpersonal problems, difficulties maintaining a job, 
social isolation, and chronic mental illness.  His current 
GAF was 50.    

The veteran underwent a VA examination for mental disorders 
and a social and industrial survey in August 1999.  The 
claims folder was reviewed.  He reported that he was 
discharged from service because of his mental condition.  
Subsequently he had several periods of VA hospitalization for 
his mental disorder.  Currently treatment included seeing a 
nurse every two or three weeks and taking  Troxidone and 
Profenazine.  He also attended anger management classes, 
depression classes, and coping skill classes in the past 
which he felt were very beneficial.  He had been married four 
times and was in the process of divorce from his fourth wife.  
He had three children.  

Following service discharge, the veteran worked as a machine 
operator.  He then completed a course in electronics and 
worked as a machine and laser operator for nine years but 
during this time he assaulted three people and his 
supervisors were happy when he quit in 1995.  He then worked 
a couple of odd jobs but was fired because he hit a 
supervisor.  He then went into the hospital in 1996.  He was 
on disability for two years because he could not be with 
people.  However, after treatment at the VA hospital, he 
started getting along with people and he was able to go back 
to work.  He was currently a file clerk at this VA hospital.  
He had been there for ten months.  He was saving his money in 
order to go back to Puerto Rico.  He had received no 
complaints about his work and he went to work every day.  He 
stated he stopped drinking about a year ago but used 
marijuana to help him relax and sleep.  The veteran revealed 
that he had been arrested for domestic violence on three of 
his wives.  He had been in the county jail at least five 
times.  

On mental status examination, the veteran was casually 
dressed and had a couple of days growth of beard.  His mood 
was depressed and his affect was tearful.  He did maintain 
good eye contact.  Speech was fluent and grammatical, with 
appropriate rate and tone.  He was alert and oriented to 
person, place, time, and situation.  Attention and 
concentration were within normal limits.  Very slight 
impairment was noted on short time memory.  In regard to 
knowledge of current events, he stated that he did not watch 
the news and read the newspapers.  He was somewhat interested 
in sports.  His ability to do mental calculations was intact.  
He demonstrated concrete thinking although he was able to 
interpret proverbs abstractly.  Insight was adequate and 
social judgment was mildly impaired.  He admitted to suicidal 
and homicidal ideation.  Apparently, he tried to kill his 
wife when he tried to hit her with a hammer.  He was stopped 
by his brother-in-law.  He indicated he had auditory 
hallucinations at home but denied visual hallucinations.  He 
reported some mild paranoid thinking that he thought someone 
was hiding in the closet when he was in the house alone.  He 
also reported violent thoughts, wishing that his wife were 
dead so he could get custody of his daughter.  

The veteran complained of severe depression which seemed to 
be getting worse, anger, difficulty getting long with people.  
He stated that he does not like people.  He isolated himself 
and saw his brother only one weekend in three when he had his 
daughter.  He had frequent episodes of tearfulness and he 
suffered from initial insomnia.  After two or three days, he 
took marijuana to help him sleep.  He was unable to watch 
television or movies because they mad him sad and caused him 
to cry.  Although he went to work every day, he had to force 
himself to do so.  He claimed his constant depression had 
worsened significantly in the last couple of months.  He 
claimed his anger began after he got out of the military and 
it was based on people treating other people wrongly.  
Depression started after the breakup of his third marriage.  
When he was by himself, he often fantasizes about winning a 
lot of money and buying a house in the mountains, and wishing 
custody of his youngest daughter.  He was not close to his 
older daughter.  He raised his son for two and a half years 
and had some sort of relationship with him.  He stated that 
when he became angry, he wanted to hurt people.  He went 
bankrupt this year trying to please his wife, who wanted to 
move from Illinois to Florida, and buying a new car.  

The diagnostic impression was major depression, recurrent 
with mood congruent.  The Global Assessment of Function (GAF) 
score was 50.  This reflected psychological symptoms rated as 
severe.  The examiner stated that it appeared with proper 
treatment the veteran was able to maintain employment, and 
apparently his participation in classes was helpful in 
teaching him how to cope, and also to enforce socialization 
upon him.  His biggest problem was controlling his anger.  
Thus, as he was today, he would probably not be able to 
maintain gainful employment. B With more aggressive therapy, 
he might be able to work in gainful employment.  

In an addendum, the examiner said she saw no evidence of  
schizophrenia.  He did have slight symptoms of paranoia which 
are accounted for under the mood disorder by mood congruent 
psychotic features.         

VA outpatient treatment records disclose the veteran has been 
seen on numerous occasions between 1994 through September 10, 
1999, for treatment of his service-connected psychiatric 
disorder.  These reports indicated frequent marijuana use.  
For example, on august 31, 1999, the diagnoses were recurrent 
depression and cannabis abuse.  In September 1999, he 
reported increased difficulty with maintaining his previous 
level of activity.  He did continue to work.  

II.  Legal Analysis.

The first responsibility of a claimant is to present a well-
grounded claim.  38 U.S.C.A. § 5107(a) (West 1991).  A claim 
for an increased disability rating is well grounded if the 
claimant alleges that a service-connected condition has 
worsened.  Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).  In this case, the veteran has complained of 
increased psychiatric problems, and therefore, he has 
satisfied the initial burden of presenting a well-grounded 
claim.

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103 (1998).  The duty to assist 
includes, when appropriate, the duty to conduct a thorough 
and contemporaneous examination of the veteran.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).

In this case, the RO provided the veteran VA examinations, 
outpatient treatment, and a period of hospitalization.  There 
is no indication of additional medical records that the RO 
failed to obtain.  Therefore, VA has satisfied its duty to 
assist the veteran mandated by 38 U.S.C.A. § 5107(a).

In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2 (1998).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (1998); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the 
regulations require review of the recorded history of a 
disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The diagnostic codes and provisions relating to psychiatric 
disorders were revised effective November 7, 1996.  
38 C.F.R. §§ 4.13, 4.16, 4.125, 4.126, 4.127, 4.128, 4.129, 
4.130, 4.131, 4.132 (1996); 61 Fed.Reg. 52695-52702 (Oct. 8, 
1996).  When a law or regulation changes after a claim has 
been filed but before the administrative appeal process has 
been concluded, VA must apply the regulatory version that is 
more favorable to the veteran.  Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  However, where the amended 
regulations expressly provide an effective date and do not 
allow for retroactive application, the veteran is not 
entitled to consideration of the amended regulations prior to 
the established effective date See  38 U.S.C.A. § 5110(g) 
(West 1991) (where compensation is awarded pursuant to any 
Act or administrative issue, the effective date of such award 
or increase shall be fixed in accordance with the facts 
found, but shall not be earlier than the effective date of 
the Act or administrative issue).  Therefore, the Board must 
evaluate the veteran's claim for an increased rating from 
November 7, 1996, under both the old criteria in the VA 
Schedule for Rating Disabilities and the current regulations 
in order to ascertain which version is most favorable to the 
veteran, if indeed one is more favorable than the other.

Under the old criteria, a 100 percent rating for a psychosis 
contemplated active psychotic manifestations of such extent, 
severity, depth, persistence, or bizarreness as to produce 
total social and industrial inadaptability.  With lessor 
symptomatology such as to produce severe impairment of social 
and industrial adaptability, a 70 percent rating was 
assigned.

When the veteran entered the VA hospital in October 1996, he 
was gainfully employed.  A review of the relevant clinical 
evidence during that period does not show that the service-
connected psychosis produced total social and industrial 
inadaptability.  According to the relevant GAF scores (as 
measures of his psychological, social and occupational 
functioning), his symptoms were serious on hospital 
admission, and moderate on hospital discharge.  Accordingly, 
a 100 percent rating under the old criteria was clearly not 
warranted.

The revised criteria provides that a 70 percent rating may be 
assigned where there is occupational and social impairment, 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessive rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective work relationships.  Id.  

A 100 percent schedular rating may be assigned in cases where 
there is total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  Id.

The clinical evidence discloses that the veteran has been 
consistently oriented.  He does not exhibit gross impairment 
in thinking or communicating; or persistent delusions or 
hallucinations; or grossly inappropriate behavior; or 
persistent danger of hurting himself or others; or 
intermittent inability to perform activities of living; or 
significant memory loss.  In addition, the assessment of his 
functioning was consistent with serious, but not more than 
serious, impairment in psychological, social or occupational 
functioning.  Furthermore, at this time the record indicates 
that he is gainfully employed as a file clerk.  Accordingly, 
the veteran does not meet the criteria for a 100 percent 
schedular rating under the old or new criteria.


ORDER

Entitlement to an increase in the 70 percent rating assigned 
for a major depressive disorder with psychotic features is 
denied.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 

